Citation Nr: 1131699	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for squamous cell oropharyngeal carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri.  The case is presently under the jurisdiction of the RO in New York, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Squamous cell oropharyngeal carcinoma was not due to a disease or injury that occurred during the Veteran's service (to include exposure to herbicides), was not caused or made worse by service, and was not manifest within 1 year of service.  


CONCLUSION OF LAW

Squamous cell oropharyngeal carcinoma was not incurred in, or caused or aggravated by, service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2008 which explained VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The letter also explained what the evidence needed to show in order to support a claim for service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  

In addition to its duty to provide certain notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and private treatment records.

VA also obtained a medical opinion as to whether the Veteran's oropharyngeal carcinoma constituted a respiratory cancer as that term is defined in 38 C.F.R. § 3.309(e) as well as whether it was a non-Hodgkin's lymphoma, in response to the Veteran's assertions that his cancer of the tonsils was both a lymphoma and a respiratory cancer for purposes of presumptive service connection pursuant to 38 C.F.R. 3.309.  

VA did not obtain an opinion with respect to the Veteran's claim for service connection on a direct basis.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In this case VA was not required to obtain a medical opinion with respect to this issue because the record does not contain any competent evidence that the Veteran's oropharyngeal carcinoma may be associated with his military service or with a service connected disability.  Rather, the only evidence presented related to his service was the Veteran's own "conclusory, generalized statement" that his cancer was somehow related to his exposure to herbicides in service.  This is insufficient to trigger VA's duty to provide a medical examination.  Waters v. Shinseki,  601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  The Waters Court noted that since all Veterans could make bare assertions that a service connected illness caused their current medical problems requiring examinations in such cases "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case." Id at 1278.  The Federal Circuit "expressly rejected" the "theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues."  Id at 1278-1279.  

The Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.

Service connection

The Veteran contends that he developed squamous cell oropharyngeal cancer (cancer of the tonsils) as a result of his exposure to herbicides in service.   The Veteran's treatment records show that he first developed cancer of the tonsils with metastases in the lymph nodes in 2006 and that he had a left neck dissection at that time.  The cancer recurred in 2008 in the retromolar trigone and this was treated with radiation and chemotherapy.  The cancer recurred again in 2009 as an invasive squamous cell carcinoma.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancers, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, if a Veteran was exposed to a herbicide agent then certain diseases will be considered service connected even though there is no record of such disease in service.  A Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  Pertinent to the Veteran's allegations in this case, diseases that are subject to presumptive service connection include non-Hodgkin's lymphoma and cancers of the respiratory system (lung, bronchus, trachea, or larynx).  38 C.F.R. § 3.309(e).  The list of diseases subject to presumptive service connection for herbicide exposed Veterans does not include cancer of the oropharynx, including the tonsils. 

In this case, the Veteran's DD-214 shows that he served in Vietnam from June 1969 to June 1970.  Therefore, he is presumed to have been exposed to herbicides.

The Veteran contended that his cancer of the tonsils was both a non-Hodgkin's lymphoma and a respiratory cancer, and that he should therefore be granted presumptive service connection.  VA obtained a medical opinion regarding these assertions.  The physician observed that the Veteran was diagnosed with squamous cell carcinoma, moderately differentiated, of the left tonsil with metastasis to the left neck lymph node as shown by biopsy.  The physician explained that the Veteran's cancer of the tonsils was not a lymphoma of any kind.  He explained that lymphomas are classified according to whether they are B cell or T cell and start in lymphocytes.  This Veteran has squamous cell carcinoma of the tonsil which is part of the oropharynx with metastasis to a neck lymph node.  This was noted to be different in histopathology from lymphoma.  Additionally, the physician explained that the tonsil is not considered to be part of the lung, bronchus, trachea, or larynx, the cancers of which are associated with exposure to herbicides in Vietnam.  The physician concluded that the Veteran's squamous cell carcinoma of the tonsil with neck lymph node metastasis is not an entity that is associated by VA to herbicide exposure.  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  Cancer of the tonsils is not one of the disorders pursuant to which service connection may be granted on the basis of exposure to herbicides under 38 C.F.R. § 3.309(e).  Therefore, service connection may not be on the basis of the presumptive regulatory provisions related to herbicide exposure.  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

In this case, the Veteran asserts that he breathed in herbicides while he was in Vietnam and that the tonsils "filtered" the herbicide going to parts of his respiratory system, causing him to later develop cancer.  The Veteran lacks the medical expertise that is necessary to provide a competent opinion as to the etiology of a squamous cell oropharyngeal carcinoma, including whether it was related to environmental or other factors.  There is no competent evidence of record that indicates the existence of any association between the Veteran's exposure to herbicides in service and his development of cancer of the tonsils 35 years after his service. 

There is also no evidence that the Veteran's cancer of the tonsils was related to any other disease or injury that occurred during his military service.  The Veteran's service treatment records do not show any diagnosis of, or treatment for, any type of cancer.  Also, there is no evidence that cancer was present within 1 year of the Veteran's service.  Rather, treatment records reflect that the Veteran's oropharyngeal carcinoma occurred approximately 35 years after his service. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



CONTINUED ON NEXT PAGE


ORDER

Service connection for squamous cell oropharyngeal cancer is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


